The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 15, 2018

                               2018COA165

No. 18CA0313, People in the Interest of C.N. — Juvenile Court
— Dependency and Neglect; Family Law — Grandparents or
Great-Grandparents; Constitutional Law — Fourteenth
Amendment — Due Process

     A division of the court of appeals considers whether, under the

circumstances presented here, a grandparent has a constitutionally

protected liberty interest in the society or custody of a child. The

division holds that there is no such constitutionally protected

liberty interest where the grandparent (1) enjoys limited visitation

rights derived from statute; and (2) only has a biological

relationship with the child but no existing custodial relationship

with the child. This is so especially where, as here, grandparent

was aware that the child was removed from her mother’s care and

mother’s parental rights were later terminated.
COLORADO COURT OF APPEALS                                      2018COA165


Court of Appeals No. 18CA0313
Jefferson County District Court No. 15JV572
Honorable Ann Gail Meinster, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of C.N., a Child,

and Concerning A.N.,

Respondent-Appellant,

and Concerning A.F. & S.F.,

Intervenors-Appellees.


                             JUDGMENT AFFIRMED

                                   Division I
                            Opinion by JUDGE FOX
                         Taubman and Terry, JJ., concur

                         Announced November 15, 2018


Ellen G. Wakeman, County Attorney, Sarah Oviatt, Assistant County Attorney,
Golden, Colorado, for Petitioner-Appellee

Law Office of Kurt A. Metsger, Samantha Metsger, Kurt Metsger, Denver,
Colorado, for C.N.

The Harris Law Firm P.C., Katherine O. Ellis, Denver, Colorado, for
Respondent-Appellant

Grob & Eirich LLC, Timothy J. Eirich, Lakewood, Colorado, for Intervenors-
Appellees
¶1    In this dependency and neglect proceeding, A.N. (grandmother)

 appeals the juvenile court’s order placing C.N. (child) permanently

 with her foster parents. We affirm.

                              I. Background

¶2    In June 2015, the Jefferson County Division of Children,

 Youth, and Families filed a petition in dependency and neglect due

 to concerns about mother’s mental health. The newborn child was

 placed in foster care, and mother’s parental rights were terminated

 a year later. A division of this court affirmed the judgment and a

 mandate was issued on February 28, 2017. People in Interest of

 C.N., (Colo. App. No. 16CA1206, Jan. 19, 2017) (not published

 pursuant to C.A.R. 35(e)).

¶3    In February 2017 — a year and a half after the child was born

 and eight months after mother’s parental rights were terminated —

 grandmother filed a motion to intervene in the case. Shortly

 thereafter she filed a motion for the child to be placed with her. The

 juvenile court held a contested hearing on the motion and found

 that it was in the child’s best interest to permanently remain with

 the foster parents. The court also terminated grandmother’s

 visitation with the child. On the day of the contested hearing, the


                                    1
 grandmother filed a petition for kinship adoption of the child, but

 the court refused to accept its filing in the dependency and neglect

 case.

¶4       The foster parents adopted the child in January 2018.

                  II. Real Party in Interest and Standing

¶5       Grandmother contends on appeal that mother did not receive

 reasonable accommodations to address her mental health issues,

 such as the appointment of a guardian ad litem (GAL), and that

 mother needed assistance in notifying relatives of the termination

 proceeding. She also argues that the child had a fundamental right

 of association with grandmother. Grandmother asserts that, as an

 intervenor in the case, she is a real party in interest regarding these

 issues.

¶6       C.R.C.P. 17(1) requires that every action be prosecuted by the

 real party in interest. The real party in interest “is that party who,

 by virtue of substantive law, has the right to invoke the aid of the

 court in order to vindicate the legal interest in question.” Summers

 v. Perkins, 81 P.3d 1141, 1142 (Colo. App. 2003).

¶7       We construe grandmother’s argument to be that she has

 standing to raise issues concerning mother and the child. Standing


                                     2
  is a jurisdictional prerequisite that may be raised at any stage of the

  proceeding. Hickenlooper v. Freedom from Religion Found., Inc.,

  2014 CO 77, ¶ 7. “Because ‘standing involves a consideration of

  whether a plaintiff has asserted a legal basis on which a claim for

  relief can be predicated,’ the question of standing must be

  determined prior to a decision on the merits[.]” Id. (quoting Bd. of

  Cty. Comm’rs v. Bowen/Edwards Assocs., Inc., 830 P.2d 1045, 1052

  (Colo. 1992)).

¶8     To have standing, a plaintiff must have (1) suffered an injury

  in fact (2) to a legally protected interest. C.W.B. v. A.S., 2018 CO 8,

  ¶ 18. The legally protected interest requirement recognizes that

  “parties actually protected by a statute or constitutional provision

  are generally best situated to vindicate their own rights.” City of

  Greenwood Village v. Petitioners for Proposed City of Centennial, 3
P.3d 427, 437 (Colo. 2000).

¶9     Whether a party has standing to proceed is a question of law

  we review de novo. Hickenlooper, ¶ 7.

¶ 10   Grandmother does not cite to substantive law granting her

  standing to assert the rights of mother and the child. Indeed, our

  courts have consistently held that in dependency and neglect


                                     3
  appeals, parents and intervenors lack standing to assert the rights

  of other parties. See People in Interest of J.M.B., 60 P.3d 790, 792

  (Colo. App. 2002) (father lacked standing to challenge the

  appropriateness of mother’s treatment plan); People in Interest of

  E.S., 49 P.3d 1221, 1223 (Colo. App. 2002) (mother lacked standing

  to raise issues regarding the stepfather’s party status); see also

  People in Interest of J.A.S., 160 P.3d 257, 261 (Colo. App. 2007) (one

  parent does not have standing to raise issues regarding the

  propriety of termination of the other parent’s rights).

¶ 11   Grandmother also lacks standing to assert the child’s rights.

  The Children’s Code statutorily obligates the child’s GAL to

  advocate for the child’s best interests and expressly authorizes the

  GAL to participate at all steps of the legal proceeding, including on

  appeal. § 19-3-203, C.R.S. 2018; C.W.B., ¶ 24. Absent indication

  that the GAL is unable or unwilling to advocate for the child’s best

  interests, courts will not confer standing to assert the rights of the

  child to intervening parties. C.W.B., ¶ 36.

¶ 12   Accordingly, we conclude that grandmother lacks standing to

  raise the issues on appeal pertaining to mother and the child.

                     III. Subject Matter Jurisdiction


                                     4
¶ 13   Grandmother argues that the juvenile court lacked subject

  matter jurisdiction to hear the dependency and neglect case

  because the child never resided in nor was present in Jefferson

  County. We disagree.

¶ 14   As noted, a party only has standing to challenge an issue,

  including subject matter jurisdiction, if he or she suffered an injury

  in fact to a legally protected interest. We need not address whether

  grandmother has standing to raise subject matter jurisdiction

  because the result is the same.

¶ 15   Subject matter jurisdiction concerns a court’s authority to

  hear and rule on a certain class of cases and is conferred by the

  state constitution and statutes. See People in Interest of K.W., 2012
COA 151, ¶ 10. A challenge to a court’s subject matter jurisdiction

  is not waivable and may be raised at any time. Herr v. People, 198
P.3d 108, 111 (Colo. 2008). If a court does not have subject matter

  jurisdiction, it is deprived of any authority to act from the outset of

  the case. People v. Martinez, 2015 COA 33, ¶ 30.

¶ 16   In section 19-1-104(1)(b), C.R.S. 2018, the General Assembly

  explicitly granted the juvenile divisions of district courts outside the

  City and County of Denver and the Denver Juvenile Court


                                     5
  “exclusive original jurisdiction in proceedings . . . [c]oncerning any

  child who is neglected or dependent, as set forth in section

  19-3-102[, C.R.S. 2018].” In addition, because of “the state’s strong

  interest in providing for the welfare of children within its borders,

  the presence of an allegedly dependent or neglected child within the

  state is considered to be a sufficient jurisdictional basis to permit a

  court to adjudicate the dependency status of the child in that

  state.” E.P. v. Dist. Court, 696 P.2d 254, 259 (Colo. 1985).

¶ 17   Venue, on the other hand, refers to “the locality where an

  action may be properly brought.” State v. Borquez, 751 P.2d 639,

  641 (Colo. 1988). Section 19-3-201(1)(a), C.R.S. 2018, states that,

  except in cases reinstating parental rights, “all proceedings brought

  under this article shall be commenced in the county in which the

  child resides or is present.” See also People in Interest of T.L.D., 809
P.2d 1120, 1122 (Colo. App. 1991).

¶ 18   Because the child was allegedly dependent or neglected, the

  juvenile court had subject matter jurisdiction to hear the case. The

  question then turns to whether venue was proper. We conclude

  that it was. When mother gave birth to the child and the hospital

  asked where she lived, she provided an address in Arvada,


                                     6
  Colorado, and that address was within Jefferson County. When

  mother’s counsel requested that the case be transferred out of

  state, counsel conceded that mother “was staying, very briefly, in a

  place in Jefferson County when she gave birth, but the baby was

  born in Denver . . . .” And, because a child who is placed in the

  legal custody of a department is deemed to reside in the county

  where the child’s legal parent or guardian resides or is located (and

  mother was residing, albeit temporarily, in Jefferson County), venue

  was proper.

¶ 19   Accordingly, we conclude that the juvenile court had subject

  matter jurisdiction to hear the case and venue was proper.

                      IV. Liberty Interests in Child

¶ 20   Grandmother contends that her fundamental associational

  rights with the child required that she be fully considered for

  placement of the child, and that it was error for her not to receive

  notice of the termination hearing. We construe this argument to be

  that grandmother has a constitutionally protected liberty interest in

  a relationship with the child, and that due process required that

  she receive notice of the termination hearing. We conclude that,




                                    7
  here, grandmother does not have a fundamental interest to

  associate with the child requiring notice of the proceeding.

                    A. Grandmother’s Liberty Interest

¶ 21   The Due Process Clauses to the United States and Colorado

  Constitutions protect individuals from arbitrary governmental

  restrictions on liberty interests. People in Interest of A.M.D., 648
P.2d 625, 632 (Colo. 1982); see also Mathews v. Eldridge, 424 U.S.
319, 332 (1976). They specifically guarantee that the government

  shall not deprive any person of an interest in “life, liberty, or

  property without due process of law.” M.S. v. People in Interest of

  A.C., 2013 CO 35, ¶ 9 (quoting U.S. Const. amend. XIV, § 1).

¶ 22   To establish a due process violation, an individual must show

  that he or she has a protected liberty interest. A protected familial

  liberty interest originates from the parent-child relationship, where

  parents are responsible for the care, custody, and management of

  their children. See Troxel v. Granville, 530 U.S. 57, 66 (2000);

  A.M.D., 648 P.2d at 632. Thus, in a proceeding for termination of

  the parent-child legal relationship, a biological parent has a due

  process right to certain procedural protections based on his or her

  interest in continuing the parental relationship. People in Interest of


                                      8
  C.E., 923 P.2d 383, 385 (Colo. App. 1996) (citing Lehr v. Robertson,

  463 U.S. 248 (1983); Santosky v. Kramer, 455 U.S. 745 (1982);

  Quilloin v. Walcott, 434 U.S. 246 (1978); Stanley v. Illinois, 405 U.S.
645 (1972)).

¶ 23   By contrast, the limited rights of grandparents are derived

  from statute. Section 19-1-117(1) and (2), C.R.S. 2018, permits a

  grandparent or great-grandparent to seek visitation orders when

  there is a child-custody case or a case concerning the allocation of

  parental responsibilities, as long as it is in the child’s best interests.

  See also In re Adoption of C.A., 137 P.3d 318, 322-26 (Colo. 2006).

  Section 14-10-123(b) and (c), C.R.S. 2018, allows grandparents to

  seek an order granting them an allocation of parental

  responsibilities of a child if the child is not in the physical care of

  his or her parents or the child has been in the grandparents’

  physical custody for six months. See People in Interest of B.B.O.,

  2012 CO 40, ¶ 8.

¶ 24   Grandmother identifies no Colorado case law or statute

  supporting her claim of a fundamental interest in the society or

  custody of the child simply by virtue of their biological relationship.

  We have addressed a similar contention in People in Interest of C.E.,


                                      9
  923 P.2d 383, where a maternal aunt asserted that, as an extended

  family member, she had a protected liberty interest in the society

  and custody of her nephew commensurate with a natural parent.

  As a result, she argued, she was entitled to due process protections,

  including receiving notice of a termination hearing. A division of

  this court concluded that because the aunt did not have an existing

  extended family custodial relationship with the nephew, she did not

  have a constitutionally protected liberty interest in her nephew

  requiring that she receive notice of the termination hearing. Id. at

  385-86. That is also the case here as grandmother did not have an

  existing custodial relationship with the child.

¶ 25      Grandmother’s reliance on People in Interest of C.P. v. F.P., 34
Colo. App. 54, 524 P.2d 316 (1974), for the proposition that a

  grandparent does not need to be joined in a case before he or she is

  accorded due process rights is misplaced. There the court held

  that,

               since the court may give custody following an
               adjudication of dependency and neglect to a
               relative, a relative is entitled to intervene at the
               dispositional stage upon application made to
               the court prior to the dispositional hearing.
               The court, however, need not give notice, nor



                                       10
             consider the rights of, relatives who have not
             made timely application.

  Id. at 58, 524 P.2d at 319. The opinion goes on to say that the

  grandmother had a right to notice because she was an interested

  party. It did not — as grandmother claims here — say that this was

  a due process right afforded to grandmother because of her

  relationship with the child. This case is also inapplicable because

  grandmother, by her own admission, was aware that the child had

  been removed from her mother’s care shortly after the child was

  born. Grandmother, however, did not file her motion to intervene

  until February 2017 — a year and a half after she was aware of the

  proceeding, after parental rights had been terminated, and after the

  child had been in another placement much of her life.

¶ 26   Moreover, those jurisdictions deciding whether grandparents

  have a constitutionally protected liberty interest in the society of

  their grandchildren have generally concluded that they do not.

  See Mullins v. Oregon, 57 F.3d 789, 794 (9th Cir. 1995) (finding no

  authority that supports “the proposition that a grandparent, by

  virtue of genetic link alone, enjoys a fundamental liberty interest in

  the adoption of her grandchildren”); Graham v. Children’s Servs.



                                    11
  Div., Dep’t of Human Res., 591 P.2d 375, 379 (Or. Ct. App. 1979)

  (concluding that grandparents have no constitutionally recognized

  liberty interest requiring the protection of a hearing in a contested

  adoption case); In re Adoption of Taylor, 678 S.W.2d 69 (Tenn. Ct.

  App. 1984) (surveying law of other states and concluding that

  grandparents have no constitutionally protected interest in the

  society of their grandchildren).

¶ 27   Accordingly, we conclude that grandmother, here, does not

  have a constitutionally protected liberty interest in the society or

  custody of the child, where the grandmother (1) enjoys limited

  visitation rights derived from statute; and (2) only has a biological

  relationship with the child but no existing custodial relationship.

  This is so especially where, as here, grandmother was aware that

  the child was removed from her mother’s care and mother’s

  parental rights were later terminated.

                      B. Notice of Termination Hearing

¶ 28   Grandmother also contends that, because her fundamental

  rights were at stake, it was error for her not to be notified of the

  termination hearing, even if the relevant statutes did not contain a

  notice provision.


                                     12
¶ 29   Having concluded that grandmother did not have a liberty

  interest in the child, we next consider if notice of the termination

  hearing to grandmother was required under Colorado case or

  statutory law. We conclude that notice was not required.

¶ 30   The State Plan for Foster Care Adoption Assistance, 42 U.S.C.

  § 671(a)(29) (2018), provides, in pertinent part, that,

             [w]ithin 30 days after the removal of a child
             from the custody of the parent or parents of
             the child, the state shall exercise due diligence
             to identify and provide notice to the following
             relatives: all adult grandparents, all parents of
             a sibling of the child, where such parent has
             legal custody of such sibling, and other adult
             relatives of the child [that] . . .

             (A) specifies that the child has been or is being
             removed from the custody of the parent or
             parents of the child; [and]

             (B) explains the options the relative has under
             Federal, State, and local law to participate in
             the care and placement of the child, including
             any options that may be lost by failing to
             respond to the notice[.]

  While the federal statute requires due diligence to notify relatives of

  a child’s removal from his or her parents’ care, it does not require

  notice of court hearings concerning the removal.




                                    13
¶ 31   By contrast, the General Assembly has identified who should

  receive notice of hearings in dependency and neglect proceedings.

  Section 19-3-502(7), C.R.S. 2018, states that, in addition to parties,

  “the court shall ensure that notice is provided of all hearings and

  reviews held regarding a child to the following persons with whom a

  child is placed: Foster parents, pre-adoptive parents, or relatives.”

  (Emphasis added.) Section 19-3-605, C.R.S. 2018, which discusses

  requests for placements with family members, requires that a

  request by a grandparent, aunt, uncle, brother, or sister for the

  custody of a child whose legal relationship with his or her parents is

  subject to termination must be filed before the termination hearing

  begins. The statute, however, expressly states that “[n]othing in

  this section shall be construed to require the child placement

  agency with physical custody of the child to notify said relatives . . .

  of the pending termination of parental rights.” § 19-3-605(1).

¶ 32   Based on the foregoing, we conclude that the General

  Assembly did not grant relatives who do not have placement of the

  child, including grandparents, a right of notice to hearings in

  dependency and neglect cases. Accordingly, there was no error




                                     14
  when grandmother did not receive notice of the termination

  hearing.

                         V. Petitions for Adoption

¶ 33   Grandmother contends that the juvenile court erred when it

  refused to allow grandmother to file a petition for the adoption of

  the child in the dependency and neglect case. We disagree.

¶ 34   Neither the Children’s Code nor the Juvenile Rules of

  Procedure specify that a petition for adoption cannot be filed into an

  existing case or must be filed into a new case. However,

  grandmother cites no authority that requires the filing — or

  requires a judge to accept a filing — of a petition for adoption within

  a dependency and neglect case.

¶ 35   Moreover, section 19-1-309, C.R.S. 2018, which addresses the

  confidentiality of relinquishment and adoption information,

  specifically states that “[a] separate docket shall be maintained . . .

  for adoption proceedings.” (Emphasis added.) “If the statutory

  language is clear, we interpret the statute according to its plain and

  ordinary meaning,” Specialty Rests. Corp. v. Nelson, 231 P.3d 393,

  397 (Colo. 2010), and the word “shall” is given a “mandatory

  connotation,” E.S., 49 P.3d at 1223.


                                     15
¶ 36   Here, the General Assembly’s language shows its intent that

  adoption proceedings should be heard separately even if the

  proceedings are related, such as a dependency and neglect

  proceeding that later results in an adoption. In addition,

  grandmother fails to establish how she was harmed by the juvenile

  court’s denial as nothing precluded grandmother from timely filing

  a petition in a separate court proceeding.

¶ 37   Accordingly, we conclude that the juvenile court did not err in

  disallowing the filing of a petition for adoption within the

  dependency and neglect proceeding.1

                       VI. Grandparent Visitation

¶ 38   Grandmother contends that the juvenile court erred in

  terminating her visitation rights with the child. We disagree.

¶ 39   The Children’s Code defines a grandparent as “a person who is

  the parent of a child’s father or mother, who is related to the child

  by blood, in whole or by half, adoption, or marriage.”

  § 19-1-103(56)(a), C.R.S. 2018. Section 19-1-103(56)(b), however,

  expressly excludes as a grandparent any parent of a child’s legal

  1 Even if the court should have allowed the filing, it was not legally
  obligated to grant the requested relief for all the reasons discussed
  in this opinion. See C.R.C.P. 5(e).

                                    16
  mother or father whose parental rights have been terminated. See

  also People in Interest of J.W.W., 936 P.2d 599, 600 (Colo. App.

  1997).

¶ 40   The right to visitation between a parent and child is eliminated

  by a termination order. People in Interest of M.M., 726 P.2d 1108,

  1124 (Colo. 1986). After mother’s parental rights were terminated,

  any visitation rights that grandmother may have had by virtue of

  being the child’s grandmother were also extinguished. People in

  Interest of N.S., 821 P.2d 931, 932-33 (Colo. App. 1991)

  (grandparents’ statutory visitation rights did not survive

  termination of natural parents’ legal rights).

¶ 41   Accordingly, the juvenile court did not err in terminating

  grandmother’s visitation.

                VII. In Pari Materia and Judicial Legislation

¶ 42   Grandmother contends that the statutes governing this case

  must be read in pari materia and that the juvenile court erred in

  emphasizing the child’s attachment to the foster parents to the

  exclusion of the legislature’s intent to preserve blood relationships.

  She also argues that the juvenile court’s overreliance on attachment

  displayed an impermissible exercise of judicial legislation.


                                    17
¶ 43   “In pari materia” means “[o]n the same subject; relating to the

  same matter.” Black’s Law Dictionary 862 (10th ed. 2014). It is “a

  canon of construction that statutes that are in pari materia may be

  construed together, so that inconsistencies in one statute may be

  resolved by looking at another statute on the same subject.” Id.

¶ 44   Grandmother fails to identify with specificity the statutes that

  the juvenile court failed to read in pari materia, how the juvenile

  court misapplied the law, or how the law should have been

  interpreted. This contention is therefore not properly before us

  because grandmother does not identify supporting facts, make

  specific arguments, or set forth specific authorities. People in

  Interest of D.B-J., 89 P.3d 530, 531 (Colo. App. 2004).

                             VIII. Conclusion

¶ 45   The judgment is affirmed.

       JUDGE TAUBMAN and JUDGE TERRY concur.




                                    18